ON state’s motion for rehearing
DAVIDSON, Judge.
In its motion for rehearing the state presses upon us its contention that the facts do not warrant the conclusion that the witness Flanagan was an accomplice witness, as a matter of law, and that we erred in so holding originally.
Upon further consideration of the question, the conclusion is reached that the state’s contention should be sustained.
Accordingly, the state’s motion for rehearing is granted, the judgment of reversal is set aside, and the judgment of the trial court is now affirmed.